Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04-06-2021 has been entered and considered.
Claims 1-17 and 19-20 are pending in the current application.
Claim 18 is canceled from consideration.
Claims 1-17 and 19-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (Carrier configuration and carrier selection in eV2X CA) in view of Khoryaev et al (US 2020/0053675, Hereinafter referred to as Khoryaev) and further in view of Babaei et al (US 2018/0124612, hereinafter referred to as Babaei).
Regarding claims 1, 7, 10, and 19. CATT discloses a method performed by a first node, the method comprising: obtaining configuration information related to sidelink data transmission between the first node and at least one second node (see at least sections 1, and 2.1-2.2), wherein the configuration information comprises one or more rules related to carrier aggregation for the sidelink data transmission, wherein the one or more rules comprise information related to a reliability level associated with the sidelink data transmission (see at least sections 1, and 2.1-2.2); and transmitting the sidelink data to the at least one second node on a plurality of carriers based on the configuration information (see at least sections 1, and 2.1-2.2).
CATT discloses all the limitations of the claimed invention with the exception of determining whether to duplicate the sidelink data based on the reliability requirement. However, Khoryaev, from the same field of endeavor teaches determining whether to 
CATT in view of Khoryaev discloses all the limitations of the claimed invention with the exception of that the predetermined reliability requirement indicates a minimum percentage of successful transmission among a total number of transmission attempts. However, Babaei, from the same field of endeavor, teaches the predetermined reliability requirement indicates a minimum percentage of successful transmission among a total number of transmission attempts (see at least paragraph [0255]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Babaei, as indicated, into the communication method of CATT in view of Khoryaev for the purpose of monitoring activities to dynamically modify resources and make the communication agile. 
Regarding claims 2, 8 11, and 17. CATT in view of Khoryaev and further in view of Babaei discloses a method further comprising: obtaining a sidelink transmission scheme based on the configuration information, wherein the sidelink transmission scheme is related to a data duplication configuration, and wherein the sidelink data are transmitted based on the data duplication configuration (see at least section 2.3, case 2) (Khoryaev: see at least figure 9 and paragraphs [0103] and [0138). 
Regarding claims 3, 6, 12 and 15, CATT in view of Khoryaev and further in view of Babaei discloses a method of transmitting a sidelink configuration indication to a base station (Khoryaev: see at least figure 1).. 
Regarding claims 4, 13, 16 and 20. CATT in view of Khoryaev and further in view of Babaei discloses a method wherein the sidelink configuration indication comprises information related to a second reliability  requirement associated with the sidelink data to be transmitted, wherein the information related to the second reliability requirement is reported from the first UE to a network node (Khoryaev: see at least figure 1, dynamic network requires feedback reporting and resources alteration).
Regarding claims 9 and 18. CATT in view of Khoryaev and further in view of Babaei discloses a method further comprising receiving a sidelink configuration indication from the second node, wherein the sidelink configuration indication comprises information related to a reliability level of the sidelink data to be transmitted (see at least section 2.3, case 2: data duplication has to be indicated during configuration).
Regarding claims 5 and 14. CATT in view of Khoryaev and further in view of Babaei discloses a method wherein the configuration information is obtained based on a pre-configuration (see at least 2.3, case 1: UE selects options based on measurements which have to be pre-configured).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476